OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The determination of the New York City Department of Consumer Affairs to deny petitioner’s license to operate a newsstand *1058because petitioner was not financially dependent on the licensee within the meaning of 6 RCNY 2-64 (a) (12) had a rational basis and was not arbitrary or capricious.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.